DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
 
Claim Interpretation
Regarding limitations recited in claims 1, 3-4, 6-8, 10-13, 15-16, and 29-33, which are directed to a manner of operating the disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  A recitation directed to the manner in which a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-8, 10-13, 29-30, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wunderlich et al. (Differential capillary viscometer for measurement of non-Newtonian fluids).
Regarding claim 1, Wunderlich discloses a device comprising:
two or more viscometers, wherein the two or more viscometers includes a first viscometer adapted to apply a first shear rate to a sample solution and a second viscometer adapted to apply a second shear rate the sample solution, the second shear  (Fig. 1, see: reference channel, analyzer channel);
at least one pump configured to introduce a sample solution through the two or more viscometers during an interval of time (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: motorized syringe pump), the first viscometer and the second viscometer measuring the viscosity of the sample solution at a different shear rates (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: Qa, Qr); and
a computer system configured to monitor and measure rheological properties during the interval of time of the sample solution under at least the first shear rate in the first viscometer and the second shear rate in the second viscometer, wherein the rheological properties comprises a viscosity of the sample solution and, wherein the interval of time includes a reaction, such that measurements are made on a continuous flow of sample, over an interval of time, that includes a reaction (Fig. 3; Fig. 4; pg. 21733-21734/4 Results & discussion).
Regarding claim 3, Wunderlich further discloses the two or more viscometers are coupled with each other (Fig. 1, see: reference channel, analyzer channel).
Regarding claim 4, Wunderlich further discloses an injector coupled with the at least one pump and the two or more viscometers, wherein the injector is configured to introduce a flow of the sample solution as pulses of discrete volume through the two or more viscometers (Fig. 1, see: feeding channel).
Regarding claim 6, Wunderlich further discloses the at least one pump is configured to introduce a sample solution continuously through the two or more (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: motorized syringe pump).
Regarding claim 7, Wunderlich further discloses the first viscometer and the second viscometer are single capillary viscometers (Fig. 1, see: reference channel, analyzer channel).
Regarding claim 8, Wunderlich further discloses the sample solution comprises a polymer and a change of an experimental parameter of the sample solution is made between at least two of the two or more viscometers, wherein the change is an increase or decrease in a polymer concentration between the at least two of the two or more viscometers (pg. 21733/3.3 Tested model fluids, see: polyacrylamide).
Regarding claim 10, Wunderlich further discloses the sample solution comprises a polymer (pg. 21733/3.3 Tested model fluids, see: polyacrylamide) and wherein the device is configured to increase or decrease a flow rate of the sample solution through the at least two or more viscometers to increase or decrease a shear rate of the sample solution between the at least two of the two or more viscometers (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: motorized syringe pump which is fully capable of increasing/decreasing a shear rate in the reference/analyzer channels).
Regarding claim 11, Wunderlich further discloses the flow rate is increased or decreased intermittently or incrementally (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: motorized syringe pump which is fully capable of increasing/decreasing a shear rate intermittently/incrementally in the reference/analyzer channels).
 the flow rate is increased or decreased continuously (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: motorized syringe pump which is fully capable of increasing/decreasing a shear rate continuously in the reference/analyzer channels).
Regarding claim 13, Wunderlich further discloses a detector for measuring polymer concentration of the sample solution, wherein the device is further configured for injection of discrete amounts of the continuous flow of sample solution into the detector at intervals separated in time (pg. 21733/3.3 Tested model fluids, see: cone-plate rheometer which is fully capable of having discrete amounts of the sample solution injected therein and extrapolating the polymer concentration from the shear rate), and configured for continuous flow of sample solution through the two or more viscometers (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: motorized syringe pump which is fully capable of providing continuous flow of sample solution through the reference/analyzer channels).
Regarding claim 29, Wunderlich further discloses the device is configured to determine a degree of non-Newtonian behavior of the sample solution (pg. 21731/2 Working principle of differential capillary viscometer).
Regarding claim 30, Wunderlich further discloses a detector for measuring polymer concentration of the sample solution during the interval of time (pg. 21733/3.3 Tested model fluids, see: cone-plate rheometer which is fully capable of extrapolating the polymer concentration from the shear rate).
(Fig. 1, see: dr, da).
Regarding claim 33, Wunderlich discloses a device comprising:
two or more viscometers  (Fig. 1, see: reference channel, analyzer channel);
at least one pump configured to introduce a sample solution through the two or more viscometers during an interval of time (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: motorized syringe pump), each of the two or more viscometers measuring the same sample solution at a different shear rate (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: Qa, Qr); and
a computer system configured to monitor and measure rheological properties during the interval of time of the sample solution under at least two shear rates in the two or more viscometers, the computer system programmed to determine a degree of non-Newtonian behavior by determining ηr vs. <γ>, wherein ηr is the reduced viscosity and <γ> is the average shear rate, 677789210.1Application No.: 16/082,818Docket No.: 085327-605220wherein the rheological properties comprises a viscosity of the sample solution and, wherein the interval of time includes a reaction, such that measurements are made on a continuous flow of sample, over an interval of time, that includes a reaction (Fig. 3; Fig. 4; pg. 21733-21734/4 Results & discussion).

Claim(s) 1, 3-4, 6-8, 10-13, 15-16, and 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed (US 2009/0306311 A1).
Regarding claim 1, Reed discloses a device (Fig. 1-4) comprising:
(see: multiple detection modules 10; [0128], see: multiple capillary viscometers; [0159], see: multiple individual capillary viscometers), wherein the two or more viscometers includes a first viscometer adapted to apply a first shear rate to a sample solution and a second viscometer adapted to apply a second shear rate the sample solution, the second shear rate being different from the first shear rate ([0052], [0113], see: shear rates can be controlled via valves);
at least one pump configured to introduce a sample solution through the two or more viscometers during an interval of time (see: multi-head peristaltic pump 12), the first viscometer and the second viscometer measuring the viscosity of the sample solution at a different shear rates (see: each of the multiple detection modules 10 are fully capable of being provided the same fluid from a common reactor 1 and at different rates provided by the multi-head peristaltic pump 12); and
a computer system configured to monitor and measure rheological properties during the interval of time of the sample solution under at least the first shear rate in the first viscometer and the second shear rate in the second viscometer, wherein the rheological properties comprises a viscosity of the sample solution (see: microcomputer control, data gathering & analysis 6; Fig. 8; Fig. 9) and wherein the interval of time includes a reaction, such that measurements are made on a continuous flow of sample over an interval of time, that includes a reaction (see: reactor 1; The Applicants are advised that a material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115).
Regarding claim 3, Reed further discloses the two or more viscometers are coupled with each other (see: multiple detection modules 10; [0128], see: multiple capillary viscometers; [0159], see: multiple individual capillary viscometers).
Regarding claim 4, Reed further discloses an injector coupled with the at least one pump and the two or more viscometers, wherein the injector is configured to introduce a flow of the sample solution as pulses of discrete volume through the two or more viscometers (see: multi-heads of peristaltic pump 12, which are fully capable of performing the instantly recited functions).
Regarding claim 6, Reed further discloses the at least one pump is configured to introduce a sample solution continuously through the two or more viscometers during an interval of time (see: multi-head peristaltic pump 12, which is fully capable of performing the instantly recited functions).
Regarding claim 7, Reed further discloses the first viscometer and second viscometer are single capillary viscometers (see: multiple detection modules 10; [0128], see: multiple capillary viscometers; [0159], see: multiple individual capillary viscometers).
Regarding claim 8, Reed further discloses the sample solution comprises a polymer and a change of an experimental parameter of the sample solution is made between at least two of the two or more viscometers, wherein the change is an increase ([0117], see: vary polymer concentration in multiple sub-streams for determination of such concentration dependent effects; The Applicants are advised that a material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115). 
Regarding claim 10, Reed further discloses the sample solution comprises a polymer and wherein the device is configured to increase or decrease a flow rate of the sample solution through the at least two or more viscometers to increase or decrease a shear rate of the sample solution between the at least two of the two or more viscometers ([0052], [0113], see: stop-flow means which are fully capable of performing the instantly recited functions; The Applicants are advised that a material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115).
 the flow rate is increased or decreased intermittently or incrementally ([0052], [0113], see: stop-flow means which are fully capable of performing the instantly recited functions).
Regarding claim 12, Reed further discloses the flow rate is increased or decreased continuously ([0052], [0113], see: stop-flow means which are fully capable of performing the instantly recited functions).
Regarding claim 13, Reed further discloses a detector for measuring polymer concentration of the sample solution (see: ACOMP detector train 5), wherein the device is further configured for injection of discrete amounts of the continuous flow of sample solution into the detector at intervals separated in time (see: ACOMP front end 3, which is fully capable of performing the instantly recited functions), and configured for continuous flow of sample solution through the two or more viscometers (see: multi-head peristaltic pump 12, which is fully capable of performing the instantly recited functions).
Regarding claim 15, Reed further discloses a detector for measuring polymer concentration of the sample solution (see: ACOMP detector train 5) and an ACOMP unit configured to provide sample to at least one pump (see: ACOMP front end 3).
Regarding claim 16, Reed further discloses a reaction control unit configured to control a polymerization reaction based on measurements obtained by the computer system (Claim 82, see: reactor controller).
Regarding claim 29, Reed further discloses the device is configured to determine a degree of non-Newtonian behavior of the sample solution (see: ACOMP detector train 5, which is fully capable of performing the instantly recited functions).
 a detector for measuring polymer concentration of the sample solution during the interval of time (see: ACOMP detector train 5, which is fully capable of performing the instantly recited functions).
Regarding claim 31, Reed further discloses the first viscometer is in series with the second viscometer (Fig. 1-4, see: multiple detection modules 10 arranged in series).

Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the Examiner respectfully disagrees with the Applicant’s assertion that the plurality of viscometers in the device disclosed by Reed is incapable of measuring the providing a first and second shear rate to a sample solution  While the Applicants are correct that the device disclosed by Reed is designed to send multiple streams to multiple detection modules, the multiple streams have a common source (reactor 1), and each stream is capable of providing the same sample solution from reactor 1 to each viscometer (multiple detection modules 10) at its own distinct shear rate provided by the multi-head peristaltic pump 12, and the valves disclosed by Reed ([0052], [0113]).
Regarding claim 31, the Examiner respectfully disagrees with the Applicant’s assertion that the plurality of viscometers in the device disclosed by Reed are not arranged in a series configuration.  Reed explicitly discloses in Fig. 1-4 a plurality of viscometers arranged in series (Fig. 1-4, see: multiple detection modules 10 arranged in series).
Applicant’s arguments with respect to claim(s) 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yao (USP 4,793,174) disclosed an analogous differential pressure capillary viscometer.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.